F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         MAY 18 1999
                                    TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

           Plaintiff - Appellant,
 vs.                                                    No. 98-7131
                                                   (D.C. No. 97-CR-58-S)
 JAMES COVINGTON,                                       (E.D. Okla.)

           Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Mr. Covington entered a plea of guilty to interstate domestic violence, 18

U.S.C. § 2261(a)(2), and was sentenced to 97 months imprisonment and three

years supervised release. With an offense level of 27 and a criminal history

category of II, Mr. Covington was sentenced at the top of the guideline range of

78-97 months. See USSG ch. 5, part A (Sentencing Table). He now appeals,


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
contending that the district courts improperly sentenced him at the top of the

guideline range. We lack jurisdiction to interfere with the district court’s

discretion to sentence within the guideline range; no exceptional conditions have

been shown. See Koon v. United States, 518 U.S. 81, 97 (1996); United States v.

Smith, 81 F.3d 915, 920 (10th Cir. 1996).

      Counsel, having filed an Anders brief, has moved to withdraw as attorney

of record. The motion is granted.

      APPEAL DISMISSED.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -2-